DETAILED ACTION
This office action is in response to applicant’s communication filed on 6/10/2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1, 5, 8, 12, 15, and 19 have been amended.  Claims 1-20 are pending and are considered in this action.



Response to Arguments/Comments
103 Rejections
	Applicant’s argument is moot in light of a new art and new grounds of rejection due to amended claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 11-14, and 16-19 are rejected under 35 U.S.C 103 as obvious over Pattanaik et al. (US20170364552A1; hereinafter: “Pattanaik”) in view of Kleinman (US10523443B1; hereinafter: Kleinman) in view of Yund et al. (US20190385120A1; hereinafter: “Yund”), and further in view of Tarsi et al. (US9971809B1; hereinafter: “Tarsi”).
With respect to claim 1, 8 & 15
Pattanaik teaches the following limitations:
obtaining, by a verification client device from an entity providing a product online, a data identifier of target data, ([0127], The central service provider 150 receives the transaction data corresponding to transactions recorded by the primary recordation system 120 and identifies 825 transaction records written in the blockchain that correspond to the transactions recorded by the primary recordation system 120.), 
and wherein the data identifier indicates the storage location of the target data in the blockchain ([0083], a block identifier that identifies the block that the transaction record 540 is included within or a transaction record position identifier that identifies the location of the transaction record 540 within the block.); 
determining, by the verification client device, that the target data is stored in the storage location of the blockchain indicated by the data identifier; in response to determining that the target data is stored in the storage location of the blockchain indicated by the data identifier, obtaining, by the verification client device, the target data from the storage location indicated by the data identifier ([0127], The central service provider 150 receives the transaction data corresponding to transactions recorded by the primary recordation system 120 and identifies 825 transaction records written in the blockchain that correspond to the transactions recorded by the primary recordation system 120. For example, the central service provider 150 may receive the end time of a time period along with the transaction data and therefore, identifies transaction records that were written in a block of the blockchain during a time period that includes the end time. Therefore, the central service provider 150 identifies transaction records generated by the central service provider 150 from the transaction requests that match the transaction requests that were used by the primary recordation system 120 obtain the transaction data.), wherein the target data stored in the blockchain comprises verification information to authenticate the target data ([0128], The central service provider 150 verifies 830 the transaction data sent by the primary recordation system 120. Generally, the central service provider 150 compares information in the transaction data to the identified transaction records written on the blockchain. For example, the central service provider 150 verifies each unique transaction request identifier in the transaction data by comparing the unique transaction request identifier to an identifier recorded in a transaction record written in the blockchain.); 
wherein the verification information comprises a first hash value generated to correspond to each content item of the target data in the corresponding field ([0092], In various embodiments, the block generation module 320 writes the hashed block of transaction records 590 as a block on the blockchain (e.g., store the hashed block of transaction records 590 in blockchain store 335). Storing the hashed block of transaction records 590 can be more efficient for data verification purposes. For example, a central service provider 150 can transmit the hashed block of transaction records 590 to a client device 110 for verification of all transaction records in the block without transmitting individual transaction records.)

determining, by the verification client device, that the product inspection report was published by the product quality inspection organization based on: 
computing a second hash value for the obtained target data and determining that the second hash value matches the first hash value in the verification information ([0130], In this embodiment, the central service provider 150 verifies transaction data for a recorded transaction by determining 855 a hash value that represents the transaction data. For example, the central service provider 150 determines 855 a hash value using the unique transaction request identifier and attributes included in the transaction data. In various embodiments, the generated hash value represents a transaction record (e.g., 540 in FIG. 5A). In some embodiments, the generated hash value represents a block of transactions. As an example, the central service provider 150 determines a hash value for transaction data of each recorded transaction, and executes a pair-wise hashing algorithm to generate a single hash value that represents transaction data of multiple recorded transactions. Therefore, the central service provider 150 verifies 860 the hash value by comparing the generated hash value to a hash value recorded in the blockchain to verify the transactions recorded by the primary recordation system 120.)
displaying a verification result based on determining that the second hash value matches the first hash value to a data verifier of the verification client device ([0131], In various embodiments, the central service provider 150 identifies 835 a discrepancy. For example, the central service provider 150 identifies 865 a discrepancy between a generated hash value of the transaction data and a hash value recorded in the blockchain. Therefore, the central service provider 150 sends 840 a notification of the identified discrepancy to the primary recordation system 120. The primary recordation system 120 can reconcile 845A the discrepancy. Additionally, the central service provider 150 can reconcile 845B the discrepancy, as described above.)

Pattanaik does not explicitly disclose, but Kleinman teaches:
wherein the target data is formatted to comprise at least two fields corresponding to each content of the target data in a storage location of the blockchain (col.9 ln31-ln42, FIG. 5 shows a diagram of an embodiment of a registration transaction data structure 501, including a transaction header 511, transaction input 531, and transaction output 561.  A registration transaction data structure 501 is used the first time a physical asset is recorded in a blockchain to document the binding between a physical asset and a trusted agent.  A trusted agent is a certified entity granted the capability to record new (previously unrecorded) physical assets in a blockchain, by creating registration transaction data structures and submitting them as a registration transaction to the blockchain network; see also col.9 ln65-col.10 ln2,  a transaction header 511 includes any number of attribute fields 523 thru 524 that provide information about the physical asset. This information may include description of the trusted agent, description of manufacturing, description of the physical asset, and other descriptions or declarations.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pattanaik with the teaching of Kleinman as both relate to a system/method of managing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to improve index search experience by formatting the target data into various fields.

Pattanaik  in view of Kleinman do not explicitly disclose, but Yund teaches: wherein the target data comprises a product inspection report for the product, the target data being published by a product quality inspection organization in a blockchain ([0036], distributed transaction ledger may store various types of information associated with an industrial asset, including quality information, delivery information, mission critical information, physical location data, product quality or quantity information, material quality information, inspection information, a price of a good, a price of a service, contractual commitment data, delivery conditions, shipping information, a blockchain enabled smart contract, etc; see [0046], embodiments may provide for the sharing of any supply chain information across the global networks—including quality information of products and materials, prices of goods and services, contractual commitments, delivery conditions, shipping information, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pattanaik/Kleinman with the teaching of Yund as they relate to a system/method of managing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Pattanaik offers the embodiment of verifying data integrity of blockchain transactions.  One of ordinary skill in the art at the time the invention was made would have recognized the methods of data verification as disclosed by Pattanaik to the embodiment of conducting product quality inspection on blockchain as taught by Yund for the predicated result of improved systems and methods of verifying product quality report on a blockchain.

Pattanaik in view of Kleinman in view of Yund do not explicitly disclose, but Tarsi teaches: wherein the first hash value is generated based on at least one value in the at least two fields of the target data (col.11 ln2-ln20 and fig.5, index-generating module 106 may create a hashed combination of the values of two or more fields by cryptographically hashing an intermediate combination of the values. In some examples, index-generating module 106 may improve the security of sensitive data within a secure search index by including a cryptographic key (e.g., a cryptographic salt) in the combination of values. In some examples, index-generating module 106 may combine the values and key by simply concatenating their string representations, possibly with a delimiter between them, or may combine the values and key in a more elaborate manner (e.g., using multiple copies of the key, splitting the values, etc.). Using values 502 and 504 in FIG. 5 from record 414 in FIG. 4 as an example, index-generating module 106 may combine the social security number “123-45-6789” from field 402, the first name “John” from field 406, and key 506 (e.g., the string “55555555”) to generate the combined string “123456789 john 155555555.” Index-generating module 106 may then hash the combined string to produce a hashed key that may be added to secure search index 210.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pattanaik/Kleinman/Yund with the teaching of Tarsi as they relate to a system/method of managing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Pattanaik offers the embodiment of verifying data integrity of blockchain transactions.  One of ordinary skill in the art at the time the invention was made would have recognized the methods of generating a first hash value based on verification information as disclosed by Pattanaik to the embodiment of hashing at least one value of at least two fields as taught by Tarsi for the predicated result of improved systems and methods of verifying product quality report on a blockchain.


With respect to claim 3, 10 & 17
The combination of Pattanaik, Kleinman, Yund, and Tarsi teaches the limitation of claim 1, 8 & 15 respectively.   Pattanaik further teaches: the data identifier is a transaction hash value of a transaction of the target data ([0081], The hash value serves as a transaction identifier. Referring to FIG. 5A, hash1 (505A), which is included as a part of transaction record 2 (540B), is the hash value representing transaction record 1 (540A). Hash2 (505B), which is included as a part of transaction record 3 (540C), is the hash value representing transaction record 2 (540B)); and
determining that the target data is stored in the blockchain based on the data identifier comprises: performing Simplified Payment Verification (SPV) for the transaction based on the transaction hash value of the transaction of the target data, to determine that the transaction is stored in the blockchain ([0130], the central service provider 150 verifies transaction data for a recorded transaction by determining 855 a hash value that represents the transaction data. For example, the central service provider 150 determines 855 a hash value using the unique transaction request identifier and attributes included in the transaction data. In various embodiments, the generated hash value represents a transaction record (e.g., 540 in FIG. 5A).)

With respect to claim 4, 11 & 18
The combination of Pattanaik, Kleinman, Yund, and Tarsi teaches the limitation of claim 1, 8 & 15 respectively.   Pattanaik further teaches:
Determining that the product inspection report was published by the product quality inspection organization comprises: executing an installed verification program to authenticate the obtained target data based on the verification information; or invoking a smart contract published in the blockchain, to execute a verification program defined in the smart contract that performs authentication on the obtained target data based on the verification information ([0116], For each executed transaction in the transaction receipt, the verification module 210A compares 755 the unique transaction request identifier in the received transaction receipt to the locally stored list in the transaction store 215A. Specifically, the verification module 210A matches the unique transaction request identifier in the received transaction receipt to the same unique transaction request identifier in the list.)

With respect to claim 5, 12 & 19
The combination of Pattanaik, Kleinman, Yund, and Tarsi teaches the limitation of claim 4, 11 & 18 respectively.   Pattanaik further teaches: the target data stored in the blockchain further comprises auxiliary information related to the authentication ([0010], to confirm that the party's records are correct, a party may provide a set of transactions, identifiers of the transactions, or details/attributes of the transactions to the central service provider such that the central service provider can determine any discrepancies between the party's records and the recorded transactions in the blockchain.); and
Wherein determining that the product inspection report was published by the product quality inspection organization comprises: 
performing a hash calculation on original content of the target data and auxiliary information to compute the second hash value ([0008], The transaction receipt specifies characteristics of the recorded transaction, such as a hash value of the previous block, recordation time stamp, prior transactions associated with the parties, as well as the prior hash value that was initially sent with the transaction request. These characteristics of the recorded transaction included in the transaction receipt may also be hashed to determine an identifier of the transaction receipt.); 

With respect to claim 6, 13 & 20
The combination of Pattanaik, Kleinman, Yund, and Tarsi teaches the limitation of claim 5, 12 & 19 respectively.   Pattanaik further teaches: the auxiliary information comprises any one of or a combination of at least two of the following: an identifier of a data uploader; an upload timestamp of the target data; or an upload location of the target data ([0099], the transaction receipt module 325 generates and transmits a transaction receipt to the client device 110 where the transaction receipt includes the elements of 1) the unique transaction request identifier, 2) the hash value representing the block of transactions that the placed transaction was included within, 3) hash values representing previous transactions in the block, 4) the timestamp, 5) the transaction receipt hash, and 6) the updated position of the asset held by the party.)

With respect to claim 7 & 14
The combination of Pattanaik, Kleinman, Yund, and Tarsi teaches the limitation of claim 1 & 8 respectively.   Pattanaik further teaches: 
displaying the target data obtained from the storage location indicated by the data identifier to the data verifier ([0113], The central service provider 150 executes 710 the transaction, generates 715 and transmits 720 the transaction receipt to the client device 110. Referring again to FIG. 2A, the client device 110, or more specifically, the verification module 210A of the client device 110 verifies 725 the transaction receipt transmitted by the central service provider 150); and comparing, by the data verifier, the displayed target data with the target data published by the product quality inspection organization ([0118], the verification module 210A compares 765 the updated position of the asset held by the party indicated by the transaction receipt to the local ledger locally stored in the asset position store 220A to verify the received transaction receipt. For example, the verification module 210A ensures that the position of asset held by the party included in the transaction receipt (element 6 of the transaction receipt) matches the position of the asset held by the party in the locally stored ledger. This serves as confirmation to the verification module 210A that the quantity of an asset held by the party associated with the client device 110 is consistent across the client device 110 and the central service provider 150.)

Claims 2, 9 & 16 are rejected under 35 U.S.C 103 as obvious over Pattanaik et al. (US20170364552A1; hereinafter: “Pattanaik”) in view of Kleinman (US10523443B1; hereinafter: Kleinman) in view of Yund et al. (US20190385120A1; hereinafter: “Yund”) in view of Tarsi et al. (US9971809B1; hereinafter: “Tarsi”), and further in view of Bakalis (US20190303951A1; hereinafter: Bakalis).
With respect to claim 2, 9 & 16
The combination of Pattanaik, Kleinman, Yund, and Tarsi teaches the limitation of claim 1, 8 & 15 respectively.   The combination does not explicitly disclose, but Bakalis teaches: the data identifier published by the entity providing the product online comprises a graphic code generated based on the data identifier, 
wherein obtaining the data identifier of the target data comprises:  scanning and parsing the graphic code to obtain the data identifier of the target data in the blockchain ([0137], FIG. 31 is a flowchart illustrating a method of determining the validity of a physical ID using a blockchain system according to an embodiment of the present disclosure. At block 3102, images and codes of physical IDs are stored in blockchains. The physical ID may be a government-issued identification card or document, a smartcard, a subdermal microchip, or a smartphone that displays an electronic ID. The images may be images of persons shown on the physical IDs or images of all or a portion of the physical IDs. At block 3104, a code or trackable digital identifier is obtained from a physical ID presented by a person. This may involve a government official using a scanner device to scan the physical ID and read a code or trackable digital identifier from the physical ID.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pattanaik/ Kleinman/ Yund/Tarsi with the teaching of Bakalis as they relate to a system/method of managing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to improve user experience by using a graphic code to represent a data identifier of a piece of target data in the blockchain. 


Conclusion
THIS ACTION IS MADE FINAL, necessitated by amendment.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ YIN Y CHOI/           Examiner, Art Unit 3685                                                                                                                                                                                        	7/2/2022

/NEHA PATEL/               Supervisory Patent Examiner, Art Unit 3685